Citation Nr: 0939947	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-29 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Entitlement to service connection for skin disorder.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for bilateral 
peripheral neuropathy.

8.  Entitlement to service connection for left ankle 
disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 
1969 and from October 1976 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received by the Board in September 2009, 
the Veteran indicated a desire to present testimony at a 
hearing before a Member of the Board (e.g., Veterans Law 
Judge (VLJ)) at the RO.  A complete and thorough review of 
the claims folder indicates that he has not been accorded 
such a hearing, nor has he withdrawn his request for one.

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the St. Petersburg RO, with 
appropriate notification to him and his 
representative.  After a hearing is 
conducted, or if he withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


